AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations

                                                  UNITED STATES DISTRICT COURT
                                                                 Southern District of Indiana

                  UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Revocation of Probation or Supervised Release)
                                              v.
                                                                                 Case Number: 3:15CR00018-001
                                                                                 USM Number: 12668-028

                                  AUSTIN R. PAM                                  Dax R. Womack
                                                                                 Defendant’s Attorney



THE DEFENDANT:
☒ admitted guilt to the below violation(s).
☐ was found in violation of the below violations after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number                                  Nature of Violation                                               Violation Ended
 1                                                 New Offense                                                       May 22, 2018
 2                                                 Possession of a Firearm                                           May 22, 2018
 3                                                 Drug Use                                                          May 7, 2018

         The defendant is sentenced as provided on page 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.
☐ Violation number(s) is/are dismissed.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.

                                                                                   1/4/2019
                                                                                   Date of Imposition of Sentence:


             A CERTIFIED TRUE COPY                                                 Hon. Richard L. Young, Judge
             Laura A. Briggs, Clerk                                                United States District Court
             U.S. District Court
             Southern District of Indiana                                          Southern District of Indiana
             By
                                   Deputy Clerk                                     1/15/2019
                                                                                   Date
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 3
DEFENDANT: Austin R. Pam
CASE NUMBER: 3:15CR00018-001
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 21 months, consecutive to sentence imposed in Case No. 3:18CR00043.

☐The Court makes the following recommendations to the Bureau of Prisons:

☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
